Pruco Life Insurance CompanyThomas C. Castano Vice President and Corporate Counsel Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 May 1, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Pruco Life Variable Universal Account (Registration No. 333-49332) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies:(i) that its Prospectus that would have been filed pursuant to Rule 497(b) would not have differed from the Prospectus contained in Post-Effective Amendment No. 14 and (ii) that the text of Post-Effective Amendment No. 14 was filed electronically on April 12, 2011 (Accession No. 0000851693-11-000023). By:/s/ Thomas C. Castano Thomas C. Castano Vice President and Corporate Counsel Pruco Life Insurance Company via EDGAR
